El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El apelante fue acusado por un delito de asesinato, con-victo de homicidio voluntario y alega haberse cometido por la corte inferior los siguientes errores:
“l0. La corte se negó a eliminar la parte de la declaración del testigo Eafael Igaravíclez que dice ‘que mientras el policía Juan Fernández llevaba a cabo la captura de Chuchu, éste mató al po-licía. ’
“2o. La corte se negó a eliminar la parte de la declaración de Eafael Igaravídez, que dice que Fernández cayó por una herida de bala que recibió.
“3o. La corte se negó a eliminar la parte de la declaración del detective Inocencio Díaz que dice que hace tiempo conocía a Chuchu pues no es el primer caso en que interviene con él.
“4o. La corte desestimó la moción de nonsuit presentada por la defensa, en sentido de que la corte ordenara al jurado absolver al acusado por no justificar la prueba presentada, el delito imputado al acusado.
“5o. La corte en sus instrucciones dijo al jurado: ‘Estamos en presencia de un delito grave, del delito más grave de todos los que se cometen contra la persona: el delito de asesinato.’
“6o. La1 corte instruye: ‘Tenéis aquí prueba de dos clases. Prueba directa .... y la prueba circunstancial' de los que vieron al herido y vieron al muerto; la del médico, la del capitán, la del detective, que vieron como huía, como escapaba el agresor.
“•7o.'La defensa no ha presentado prueba y sus argumentaciones, como habéis oído, han tendido a establecer posibilidades, hipótesis, de la inocencia del acusado.
“8°. Si vosotros llegáis al convencimiento ele que este hombre es-taba allí, en acecho, es decir oculto, que vió venir a los policías, se prepáró para dar la muerte al que se le acercara, que acechaba a *203esos policías; si llegáis a ese convencimiento, si ese convencimiento está libre de duda razonable, será vuestro deber declarar al acusado culpable de asesinato en' primer grado.
“9o. La defensa ha presentado a la corte, para que os instruya, ciertas indicaciones, algunas de las cuales voy a aceptar, si bien creo que ya están dichas las voy a repetir.
“Si la causa de la muerte no aparece satisfactoriamente probada ante el jurado el acusado debe ser absuelto.
“Sobre este punto parece que la defensa ha intentado establecer la teoría de la posibilidad de la muerte por otra caus'a. Vosotros habéis oído la declaración del doctor Rodríguez, fué repreguntado, expuso su opinión, dijo exactamente el sitio en que el interfecto re-cibió la herida, describió ante vosotros la estructura anatómica de ese sitio, nombró las arterias que cruzan casi superficialmente por esa región del cuerpo. El" certificó la muerte. y la causa de ella. Oísteis su opinión y oísteis su declaración. Si creéis lo que él dijo, si creéis que la muerte fué producida por la herida, de acuerdo con la opinión del doctor, y si creéis que el autor de la herida fué Gó-mez y las circunstancias en que la produjo, vuestro deber será traer un veredicto de culpabilidad en el grado que vosotros creáis, ya de asesinato en primer grado, ya de segundo grado, ya de homicidio voluntario.”
La moción para eliminar la parte de la declaración a que se alude en el primer señalamiento de error se fundó en “que la muerte debía probarse con mejor evidencia.” En-tonces se le preguntó al testigo: “ ¿ Cómo fué que el acu-sado mató al policía?”, a lo que el abogado se opuso diciendo que no estando probado todavía el hecho de la muerte no podía preguntarse sobre la forma de la muerte. Enton-ces el fiscal presentó la certificación de defunción del poli-cía, que fué admitida sin objeción.
La parte de los autos que sigue inmediatamente a este incidente es como sigue:
“Continúa declarando el testigo que esa tarde en momentos en que se ocupaba con los guardias a sus órdenes de la captura de Chuchu, cuando efectuaba el arresto de Candelario Rosado en una casa cercana al sitio donde falleció Fernández sintieron varios dis-paros de revólver y vió el testigo caer al guardia Juan Fernández y, momentos después, vió al acusado tirarse del sitio, donde estaba *204y desaparecer por allí. — Dice el testigo que Fernández cayó por una bezuda de bala que recibió. — La defensa pide la eliminación de la respuesta y la Corte niega la eliminación. — La defensa tomó excep-ción. — Que inmediatamente que vió caer al guardia Fernández corrió al sitio de donde se había tirado Cbucbú acompañado de Inocencio Díaz y de Candelario Kosado. Y encontraron al Cabo Juan Vein-tidós herido y a Fernández muerto. — Que eso ocurrió en Bayamón en un terreno aecidentadq; que vió a Chuchu Góm.ez en momentos en que colgándose de la rama de un árbol desapareció. — No vió que el policía le hiciera nada a Chuchu.. — Que el policía y el cabo subían hacia el monte entre una abra que forman allí dos cerros y el decla-rante vió los disparos, vió caer al policía, a quien luego vió muerto.”
Si la conclusión en cuestión no fuere una relación con-cisa de los detalles envueltos, entonces claramente que él error cometido al negarse la corte a conceder la moción de eliminación quedó subsanado por la pronta exposición de los hechos en los cuales se fundaba la conclusión.
El error, de haber alguno, alegado en el segundo señala-miento, de igual manera no era perjudicial por razones se-mejantes.
La cuestión levantada en el tercer señalamiento no está tan fuera de dudas. El testigo, después de declarar con res-' pecto a los disparos hechos al policía por el acusado, ya había manifestado que sabía que fué Jesús Cruz Gómez, porque lo conocía y lo había visto salir de la casa para el cerro unos quince minutos antes de llegar a la casa el tes-tigo. Entonces, después de dar algunos otros detalles, se dice en los autos que el testigo:
“Preguntado por el Fiscal declara que hace algún tiempo conoce a. Chuchu pues no es el primer caso en que interviene con él. La defensa pide la eliminación de esta última parte de la declaración, o sea la parte que dice que no es la primera vez que interviene con Chuchu, porque tal declaración tiende a levantar prejuicios en el ánimo del jurado. El Fiscal se opone a la eliminación argumen-tando' que las manifestaciones del testigo son explicativas de por qué conoce a Chuchú y la Corte la desestima. La defensa tomó excepción. ’ ’
*205Tal práctica no debe recomendarse. Aunque el pretexto de qne la información aportada de tal modo por nn bien co-nocido detective, miembro de la Policía Insular, qne explica cómo fné qne el testigo llegó a conocer al acusado es bas-tante plansible, tal vez para considerarse como nna circuns-tancia atenuante, queda, sin embargo, el lieclio de qne no bubo ninguna necesidad de tal explicación. El efecto natural y lógico y la clara tendencia de tal manifestación, como dijo la defensa, sería llevar prejuicios a la mente del jurado. Si originó o no una impresión real, es otra cuestión.
La pregunta era impertinente y no debió baber sido he-cha por el fiscal, que debió allanarse inmediatamente a la moción para eliminar la contestación. No habiéndolo hecho así, el juez sentenciador debió haber concedido la moción manifestando al jurado que hiciera caso omiso de la refe-rencia a investigaciones anteriores y explicándoles que el acusado no - estaba sometido a un juicio por ningún delito que no fuera el imputado en la acusación; que su carácter no estaba puesto a discusión y se presumía que era bueno.
Si hubo alguna otra circunstancia en los autos en la cual pueda basarse una sospecha de verdadero prejuicio, cual-quiera duda razonable en la mente de esta corte en rela-ción con la instrucción como se le dió al jurado, o cualquier otra cosa hubiera podido influir en ellos indebidamente al emitir un veredicto de culpabilidad, entonces el error aquí alegado sería bastante para cambiar la balanza y justificar una revocación.
Pero por otra parte, no se formuló ninguna objeción a la pregunta que motivó la respuesta que fué luego impug-nada; la moción para eliminar más bien fué vaga y general, y nó parece que se contestara de algún modo la indicación que hizo el fiscal sobre la admisibilidad de la declaración. No existe base en los autos para las afirmaciones del abo-gado contenidas en el alegato del apelante respecto al es-tado de la opinión pública; y tomando todo en considera-ción el veredicto del jurado demuestra simpatía hacia el acu-*206sado más bien que prejuicio contra él. La teoría de la dev-fensa, y al parecer la única razón provechosa en que hu-biera podido fundarse cualquier esperanza de absolución, era la posibilidad por sí sumamente remota de que a falta de una autopsia, la muerte pudo haber resultado de alguna causa que no fuera por una herida producida por el acu-sado.
El Fiscal no trató de observar el mismo procedimiento de investigación, ya en el interrogatorio del, detective, o en el de cualquier otro testigo. La declaración en sí, es a lo sumo una simple insinuación, y aparte de la presunción de perjuicio, de existir alguno, o de la inferencia que ha de hacerse de la naturaleza del relato mismo, nada existe en los autos que indique verdadero perjuicio. En verdad, se-gún ya se ha indicado todas las circunstancias indican una conclusión contraria.
Por tanto, nos vemos obligados a declarar, que el error alegado en el tercer señalamiento, apareciendo como apa-rece solo sin estar sostenido por ningún otro aspecto del caso, o, en vista de las circunstancias que indican de modo positivo la ausencia de verdadero prejuicio, no es motivo suficiente para ordenar un nuevo juicio.
El razonamiento bajo el cuarto señalamiento es que no habiéndose hecho la autopsia, la prueba no demuestra fuera de duda razonable que la herida que recibió Fernández no fue causada por otro compañero en la descarga cerrada a que hizo referencia un testigo, ni, en todo caso, que la muerte fué consecuencia de la herida. Será bastante con decir que no podemos convenir con este parecer del asunto.
La contestación al quinto señalamiento puede verse en el caso de El Pueblo v. Boria, 12 D.P.R. 170, donde esta corte resolvió, citando del sumario, que:
“No incurre en error el juez que en sus instrucciones al jurado hace comentarios acerca de la gravedad del delito, considerado en sí mismo y por su propia naturaleza, sin relacionar esa gravedad del hecho criminal con el acusado a quien se imputa su comisión.”
*207Los restantes señalamientos no requieren gran conside-ración. El cargo, en conjunto, fné amplio y completo, ra-zonable e imparcial, y no desfavorable o perjudicial a nin-gún derecho sustancial del acusado.

Debe confirmarse la sentencia apelada.